DETAILED ACTION
This action is in response to claims filed 31 December 2019 for application 16/175,737. Claims 4, 7, 9, 14 and 17 are cancelled. Currently claims 1, 2, 3, 5, 6, 8, 10-13, 15, 16, 18-25 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 29 April 2019 and 31 December 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
The phrase "and a processor that execute the instructions" is awkwardly worded.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 3, 5, 6, 8, 10-13, 15, 16, 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of recording mapping data that identifies an association to a description of a problem, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. The other limitations of generating a solution probability predictor, the solution probability predictor having a probability predictor parameter value associated with a respective word, generating a probability value that correlates the respective word with a problem description word, and identifying an article, the article being identified based at least in part on the probability value, under the broadest reasonable interpretation, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the claim does not recite any additional elements that are indicative of integration of the judicial exceptions into a practical application. In the last step (Step 2B) of the analysis, the claim does not recite any additional elements that amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 2, the limitation of further comprising populating a data structure with the probability predictor parameter value, wherein the data structure comprises at least one of, a table, a signed integer column, or a fractional portion column, under the broadest reasonable interpretation, involves mathematical calculations. Accordingly, the claim recites abstract ideas. 
Regarding claim 3, the limitation of further comprising evaluating a hashing function, under the broadest reasonable interpretation, involves mathematical calculations. Accordingly, the claim recites abstract ideas. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 5, the limitation of wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping data, under the broadest reasonable interpretation, involve mathematical calculations. Accordingly, the claim recites abstract ideas. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 6, the limitation of wherein the solution probability predictor is described by a probability function, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites more details of the judicial exception. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 8, the limitation of wherein the article corresponds to a knowledge base article, under the broadest reasonable interpretation, involves more details of the abstract idea. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
claim 10, the limitation of wherein the respective word is composed from at least one of, a description of the problem, an email associated with the problem, or a chat transcript associated with the problem, involves more details of the source of the abstract idea. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 11, according to the first step (Step 1) of the 101 analysis, claim 11 is directed to a non-transitory computer readable medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of recording mapping data that identifies an association to a description of a problem, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. The other limitations of generating a solution probability predictor, the solution probability predictor having a probability predictor parameter value associated with a respective word, generating a probability value that correlates the respective word with a problem description word, and identifying an article, the article being identified based at least in part on the probability value, under the broadest reasonable interpretation, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the judicial exceptions are not integrated into a practical application because although the claim does recite other additional elements namely, a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts for knowledge base content discovery, the acts comprising, there is no more than mere indications to generally link  cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the additional elements in the claim do not recite anything that amount to significantly more than the judicial exceptions. Again, as discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment cannot provide an inventive concept. Also, generic computer components are well-understood routine and conventional (MPEP 2106.05(d).II). The claim is not patent eligible.
Regarding claim 12, the limitation of further comprising populating a data structure with the probability predictor parameter value, wherein the data structure comprises at least one of, a table, a signed integer column, or a fractional portion column, under the broadest reasonable interpretation, involves mathematical calculations. Accordingly, the claim recites abstract ideas. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 13, the limitation of further comprising instructions which, when stored in memory and executed by the processor causes the processor to perform acts of evaluating a hashing function, under the broadest reasonable interpretation, involve mathematical calculations. Accordingly, the claim recites abstract ideas. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 15, the limitation of wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping data, under the broadest reasonable interpretation, involve mathematical calculations. Accordingly, the claim recites abstract ideas. The claim does not recite any other additional elements that 
Regarding claim 16, the limitation of wherein the solution probability predictor is described by a probability function, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites more details of the judicial exception. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 18, the limitation of wherein the article corresponds to a knowledge base article, involves more details of the abstract idea. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 19, according to the first step (Step 1) of the 101 analysis, claim 19 is directed to a system (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of recording mapping data that identifies an association to a description of a problem, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. The other limitations of generating a solution probability predictor, the solution probability predictor having a probability predictor parameter value associated with a respective word, generating a probability value that correlates the respective word with a problem description word, and identifying an article, the article being identified based at least in part on the probability value, under the broadest reasonable interpretation, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim  cannot provide an inventive concept. In the last step (Step 2B) of the analysis, the additional elements in the claim do not recite anything that amount to significantly more than the judicial exceptions. Again, as discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment cannot provide an inventive concept. Also, generic computer components are well-understood routine and conventional (MPEP 2106.05(d).II). The claim is not patent eligible.
Regarding claim 20, the limitation of further comprising populating a data structure with the probability predictor parameter value, wherein the data structure comprises at least one of, a table, a signed integer column, or a fractional portion column, under the broadest reasonable interpretation, involve mathematical calculations. Accordingly, the claim recites abstract ideas. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 21, the limitation of wherein an active case word is generated that corresponds to a problem description, and the active case word is associated with a corresponding probability predictor parameter value to generate the probability value, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites more details of the judicial exception. The claim does not recite any other additional 
Regarding claim 22, the limitation of wherein the article corresponds to a knowledge base article, involves more details of the abstract idea. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 23, the limitation of wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping data, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites abstract ideas. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 24, the limitation of wherein an active case word is generated that corresponds to a problem description, and the active case word is associated with a corresponding probability predictor parameter value to generate the probability value, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites more details of the judicial exception. The claim does not recite any other additional elements that integrate the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 25, the limitation of wherein an active case word is generated that corresponds to a problem description, and the active case word is associated with a corresponding probability predictor parameter value to generate the probability value, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites more details of the judicial exception. The claim does not recite any other additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 2, 6, 8, 10, 11, 12, 16, 18, 19-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 7162468 B2) in view of Li et al (US 20110055699 A1).
Regarding claim 1, Schwartz teaches: A method for knowledge base content discovery, comprising: (Methods and systems consistent with the present invention provide an improved IR system that performs information retrieval [Abstract]. Note: IR system refers to Information retrieval system and corresponds to knowledge discovery.): generating a solution probability predictor, the solution probability predictor having a probability predictor parameter value associated with a respective word (the system trainer generates "P(q|t.sub.i)" for each topic, which is the probability of particular word [Column 5, lines 36-39]); generating a probability value that correlates the respective word with a problem description word (probability "P (q.sub.n|d.sub.j)" for each form and synonym of the query word [Column 4, lines 13,14]. Note: Query word corresponds to the problem description word); and identifying an article, the article being identified based at least in part on the probability value (reflects the probability that query word "q" is in any of the documents [Column 8, lines 49-51]. Identify documents that may be relevant to the query [Column 8, line 67 & Column 9, line 1]. Note: Document corresponds to article).
However, Schwartz does not explicitly disclose: recording mapping data that identifies an association to a description of a problem.
Li teaches, in an analogous system: A method for knowledge base content discovery, comprising: recording mapping data that identifies an association to a description of a problem (then the solution mining and building engine applies a language model to determine a term-based context for the problem based on the query description of the problem [0115]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz to incorporate the teachings of Li to use context based on the query description of the problem. One would have been motivated to do this modification because doing so would give the benefit of ranking the candidate solutions as taught by Li paragraph [0116].
Regarding claim 2, Schwartz teaches: The method of claim 1, further comprising populating a data structure with the probability predictor parameter value, wherein the data structure comprises at least one of, a table, a signed integer column, or a fractional portion column (The result of this step is a matrix T(d,i) containing a list of all documents, the topics which they discuss, and a probability that the document discusses this topic, which are stored in the database. An example of the matrix follows [Column 5, lines 40-44]. Note: Matrix corresponds to a table as shown in the table [Column 5, lines 45-50]).
Regarding claim 6, Schwartz teaches: The method of claim 1, wherein the solution probability predictor is described by a probability function (the following formula [Column 8, line 34-37]. Note: The formula corresponds to the probability function).
Regarding claim 8, Schwartz teaches: The method of claim 1, wherein the article corresponds to a knowledge base article (secondary storage device with documents [Column 1, lines 63]. Note: The secondary storage device with all the documents corresponds to a knowledge base and a document within it corresponds to the article).
Regarding claim 10, the system of Schwartz and Li teach: The method of claim 1 (as shown above).

Li teaches, in an analogous system: wherein the respective word is composed from at least one of, a description of the problem, an email associated with the problem, or a chat transcript associated with the problem (based on a description of the problem within the query and the retrieved query history associated with the user; generating a user context for the problem; translating the query into an internal form that includes original terms in the query and the generated user context for the problem [claim 2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz to incorporate the teachings of Li to use the description of the problem to translate query into an internal form that includes original terms. One would have been motivated to do this modification because doing so would give the benefit of generating a user context for the problem as taught by Li [Claim 2]).
Regarding claim 11, Schwartz teaches: A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts for knowledge base content discovery, the acts comprising (A computer-readable medium including instructions for performing a method [Claim 16]. Note: Computer readable media is inherently used by a computer with a processor): generating a solution probability predictor, the solution probability predictor having a probability predictor parameter value associated with a respective word (the system trainer generates "P(q|t.sub.i)" for each topic, which is the probability of particular word [Column 5, lines 36-39]); generating a probability value that correlates the respective (probability "P (q.sub.n|d.sub.j)" for each form and synonym of the query word [Column 4, lines 13,14]. Note: Query word corresponds to the problem description word); and identifying an article, the article being identified based at least in part on the probability value (reflects the probability that query word "q" is in any of the documents [Column 8, lines 49-51]. Identify documents that may be relevant to the query [Column 8, line 67 & Column 9, line 1]. Note: Document corresponds to article).
However, Schwartz does not explicitly disclose: recording mapping data that identifies an association to a description of a problem.
Li teaches, in an analogous system: recording mapping data that identifies an association to a description of a problem (then the solution mining and building engine applies a language model to determine a term-based context for the problem based on the query description of the problem [0115]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz to incorporate the teachings of Li to use context based on the query description of the problem. One would have been motivated to do this modification because doing so would give the benefit of ranking the candidate solutions as taught by Li paragraph [0116].
Regarding claim 12, Schwartz teaches: The computer readable medium of claim 11, further comprising populating a data structure with the probability predictor parameter value, wherein the data structure comprises at least one of, a table, a signed integer column, or a fractional portion column (The result of this step is a matrix T(d,i) containing a list of all documents, the topics which they discuss, and a probability that the document discusses this topic, which are stored in the database. An example of the matrix follows [Column 5, lines 40-44]. Note: Matrix corresponds to a table as shown in the table [Column 5, lines 45-50]).
claim 16, Schwartz teaches: The computer readable medium of claim 11, wherein the solution probability predictor is described by a probability function (the following formula [Column 8, line 34-37]. Note: The formula corresponds to the probability function).
Regarding claim 18, Schwartz teaches: The computer readable medium of claim 11, wherein the article corresponds to a knowledge base article (secondary storage device with documents [Column 1, lines 63]. Note: The secondary storage device with all the documents corresponds to a knowledge base and a document within it corresponds to the article).
Regarding claim 19, Schwartz teaches: A system for knowledge base content discovery, comprising: a storage medium having stored thereon a sequence of instructions; and a processor that execute the instructions to cause the processor to perform a set of acts, the acts comprising (A computer-readable medium including instructions for performing a method [Claim 16]. Note: Computer readable media is inherently used by a computer with a processor): generating a solution probability predictor, the solution probability predictor having a probability predictor parameter value associated with a respective word (the system trainer generates "P(q|t.sub.i)" for each topic, which is the probability of particular word [Column 5, lines 36-39]); generating a probability value that correlates the respective word with a problem description word (probability "P (q.sub.n|d.sub.j)" for each form and synonym of the query word [Column 4, lines 13,14]. Note: Query word corresponds to the problem description word); and identifying an article, the article being identified based at least in part on the probability value (reflects the probability that query word "q" is in any of the documents [Column 8, lines 49-51]. Identify documents that may be relevant to the query [Column 8, line 67 & Column 9, line 1]. Note: Document corresponds to article).
However, Schwartz does not explicitly disclose: recording mapping data that identifies an association to a description of a problem.
(then the solution mining and building engine applies a language model to determine a term-based context for the problem based on the query description of the problem [0115]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz to incorporate the teachings of Li to use context based on the query description of the problem. One would have been motivated to do this modification because doing so would give the benefit of ranking the candidate solutions as taught by Li paragraph [0116].
Regarding claim 20, Schwartz teaches: The system of claim 19, further comprising populating a data structure with the probability predictor parameter value, wherein the data structure comprises at least one of, a table, a signed integer column, or a fractional portion column (The result of this step is a matrix T(d,i) containing a list of all documents, the topics which they discuss, and a probability that the document discusses this topic, which are stored in the database. An example of the matrix follows [Column 5, lines 40-44]. Note: Matrix corresponds to a table as shown in the table [Column 5, lines 45-50]).
Regarding claim 21, Schwartz teaches: The system of claim 19, wherein an active case word is generated that corresponds to a problem description, and the active case word is associated with a corresponding probability predictor parameter value to generate the probability value (receives a query containing a query word from a user [Column 1, lines 56, 57]. probability "P (q.sub.n|d.sub.j)" for each form and synonym of the query word [Column 4, lines 13, 14]. Note: Query corresponds to the problem description and query word corresponds to the active case word).
claim 22, Schwartz teaches: The system of claim 19, wherein the article corresponds to a knowledge base article (secondary storage device with documents [Column 1, lines 63]. Note: The secondary storage device with all the documents corresponds to a knowledge base and a document within it corresponds to the article).
Regarding claim 24, Schwartz teaches: The method of claim 1, wherein an active case word is generated that corresponds to a problem description, and the active case word is associated with a corresponding probability predictor parameter value to generate the probability value (receives a query containing a query word from a user [Column 1, lines 56, 57]. probability "P (q.sub.n|d.sub.j)" for each form and synonym of the query word [Column 4, lines 13, 14]. Note: Query corresponds to the problem description and query word corresponds to the active case word).
Regarding claim 25, Schwartz teaches: The computer readable medium of claim 11, wherein an active case word is generated that corresponds to a problem description, and the active case word is associated with a corresponding probability predictor parameter value to generate the probability value (receives a query containing a query word from a user [Column 1, lines 56, 57]. probability "P (q.sub.n|d.sub.j)" for each form and synonym of the query word [Column 4, lines 13, 14]. Note: Query corresponds to the problem description and query word corresponds to the active case word).

	
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 7162468 B2) in view of Li et al (US 20110055699 A1) as applied to claims 1 and 11 above, and further in view of Liang (US 20060106793 A1).
Regarding claim 3, the system of Schwartz and Li teach: The method of claim 1 (as shown above).

Liang teaches, in an analogous system: further comprising evaluating a hashing function (including hashing function [0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz and Li to incorporate the teachings of Liang to use a hashing function. One would have been motivated to do this modification because doing so would give the benefit of fast retrieval and fast updating as taught by Liang paragraph [0224].
Regarding claim 13, the system of Schwartz and Li teach: The computer readable medium of claim 11, further comprising instructions which, when stored in memory and executed by the processor causes the processor to perform acts of (as shown above).
However, the system of Schwartz and Li does not explicitly disclose: evaluating a hashing function.
Liang teaches, in an analogous system: evaluating a hashing function (including hashing function [0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz and Li to incorporate the teachings of Liang to use a hashing function. One would have been motivated to do this modification because doing so would give the benefit of fast retrieval and fast updating as taught by Liang paragraph [0224].

Claims 5, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 7162468 B2) in view of Li et al (US 20110055699 A1) as applied to claims 1, 11, and 19 above, and further in view of Lemmond et al (US 8725666 B2).
Regarding claim 5, the system of Schwartz and Li teach: The method of claim 1 (as shown above).
However, the system of Schwartz and Li does not explicitly disclose: wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping data.
Lemmond teaches, in an analogous system: wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping data (For automated dispatching (not shown), the user may select either Logistic Regression [Column 42, lines 3, 4]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz and Li to incorporate the teachings of Lemmond to use logistic regression. One would have been motivated to do this modification because doing so would give the benefit of learning the optimal dispatching strategy for incoming data as taught by Lemmond paragraph [Column 42, line 5].
Regarding claim 15, the system of Schwartz and Li teach: The computer readable medium of claim 11 (as shown above).
However, the system of Schwartz and Li does not explicitly disclose: wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping data.
Lemmond teaches, in an analogous system: wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping  (For automated dispatching (not shown), the user may select either Logistic Regression or Random Forest to learn the optimal dispatching strategy for incoming data. For the Random Forest, forest size and split dimension can be specified by the user [Column 42, lines 3-5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz and Li to incorporate the teachings of Lemmond to use logistic regression. One would have been motivated to do this modification because doing so would give the benefit of learning the optimal dispatching strategy for incoming data as taught by Lemmond paragraph [Column 42, line 5].
Regarding claim 23, the system of Schwartz and Li teach: The system of claim 19 (as shown above).
However, the system of Schwartz and Li does not explicitly disclose: wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping data.
Lemmond teaches, in an analogous system: wherein the probability predictor parameter value is determined based at least in part by performing a logistic regression over the mapping data (For automated dispatching (not shown), the user may select either Logistic Regression or Random Forest to learn the optimal dispatching strategy for incoming data. For the Random Forest, forest size and split dimension can be specified by the user [Column 42, lines 3-5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwartz and Li to incorporate the teachings of Lemmond to use logistic regression. One would have been motivated to do this modification because doing so would give the benefit of learning the optimal dispatching strategy for incoming data as taught by Lemmond paragraph [Column 42, line 5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rennison (US 7827125 B1) discloses Learning Based on Feedback for Contextual Personalized Information Retrieval.
Martin et al (US 7734569 B2) discloses Recommender System for Identifying a New Set of Media Items Responsive to an Input Set of Media Items and Knowledge Base Metrics.
Murata (JP 2004127131 A) discloses Document retrieval process and system and Question-and-answer system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHAITANYA R JAYAKUMAR/   Examiner, Art Unit 2122                                                                                                                                                                                         
/ERIC NILSSON/Primary Examiner, Art Unit 2122